Case 1:19-cv-00599-CG-N Document 48 Filed 09/03/21 Page 1 of 1           PageID #: 158




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 CHARLES EUGENE MOORE,                     )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )   CIVIL ACTION NO 19-599-CG-N
                                           )
 CLEO TOLLIVER, et al.,                    )
                                           )
       Defendants.                         )

                                       ORDER

       After due and proper consideration of all portions of this file deemed

relevant to the issues raised, and a de novo determination of those portions of the

recommendation to which objection is made, the Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the

opinion of this Court. It is ORDERED that summary judgment is GRANTED

in favor of Defendants Lieutenant Cleo Tolliver and Warden Kenneth Peters and

all claims presented by the Plaintiff are DISMISSED with prejudice.

       DONE and ORDERED this the 3rd day of September, 2021.


                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
